NAL

In the United States District Court for the Western District of Wisconsin

 

Nate A. Lindell,

Plaintiff Notice of Appeal & Docketing Statement
V. Case #18-cv-1021
Jon E. Litscher, et alia,

Defendants

 

To: Clerk, W.D. Wis, 120 N. Henry St., Rm. 320, Madison, WI 53703
A.A.G. Eliot M. Held, P.O Box 7857 Madison, WI 53707
Clerk, Seventh Circuit, 219 S. Dearborn St., Chicago, IL 60604

Notice is hereby given that the forenamed Plaintiff, Nate A. Lindell, pro we, hereby appeals
to the United States Court of Appeals for the Seventh Circuit, from the final judgement entered
on 22 April 2021 in this case and:

1) the 20 January 2021 Opinion & Order failing to grant Lindell leave to proceed on an
Eighth Amendment claim regarding the conditions in Wisconsin's main solitary-confinement
prison constituting physical & psychological torture & causing brain damage;

2) the 22 April 2021 Opinion that Lindell committed fraud on the court about his strike
status & that dismissal was an appropriate sanction;

3)the 15 June 2021 Opinion & Order denying Lindell's Rule 59(e) motion;
Docketing Statement

The district court had subject-matter jurisdiction over Lindell's claims because Lindell is a
naturally born citizen of the United States of America (Dkt. #24 p.2 73) and he asserted
violations of his Eighth & Fourteenth Amendment Constitutional rights. 28 U.S.C. §1331 &
§1343(a)(1)-(3). (Dkt. #24 pp.1 & 11 20)

The incidents at issue in this case occurred in the years 2012 through October of 2018
(Dkt.#24 96, 16, 17 & Exh. 6, etc.), and Lindell filed his suit in the year 2018, within the six-year
statute of limitations that then applied. See, e.g., Bembenek v. Donahoo, 355 F.Supp.2d 942, 954
(ED. Wis. 2005).

This court has jurisdiction pursuant to 28 U.S.C. §1291, as this is an appeal from the final
judgement of the district court, which was entered on 22 April 2021. (Dkt. #51) Lindell filed’ a
motion to Alter or Amend Judgement on 18 May 2021 (Dkt. #52), which the District Court
denied in a 15 June 2021 Opinion & Order. (Dkt. #56)

Dated: 18 June 2021 Respectfully,
s/
Nate A. Lindell #303724
Columbia Correctional Institution
P.O. Box 900
Portage, WI 53901-0900

F.N.1 Pursuant to Harlow v. U.S., 726 F.3d 958, 962-64 (7th Cir. 2013), these items were
"filed" on the dates that are written on them, which are the dates that he gave them to prison
officials for e-filing.

 
